IN THE COURT OF APPEALS OF IOWA

                                      No. 20-1219
                                Filed January 21, 2021


IN THE INTEREST OF M.T. and A.B.,
Minor Children,

K.A., Mother,
       Appellant,

C.B., Father of A.B.,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Black Hawk County, Stephen C.

Clarke, Judge.

          A mother and father separately appeal the termination of their respective

parental rights. AFFIRMED ON BOTH APPEALS.



          Michelle Jungers of Iowa Legal Aid, Waterloo, for appellant mother.

          Jamie L. Schroeder of The Sayer Law Group, P.C., Waterloo, for appellant

father.

          Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer, Assistant

Attorney General, for appellee State.

          Andrew Thalacker of Juvenile Public Defender’s Office, Waterloo, attorney

and guardian ad litem for minor children.



          Considered by Bower, C.J., Schumacher, J., and Gamble, S.J.*

          *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


GAMBLE, Senior Judge.

      A mother appeals the termination of her parental rights to her children, M.T.

and A.B. A.B.’s father also appeals the termination of his parental rights to A.B. 1

Both parents challenge the statutory grounds authorizing termination and request

additional time to work toward reunification.2 The mother also challenges the

juvenile court’s best-interest determination. We affirm.

I. Scope and Standard of Review

      We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We give weight to the factual determinations of the juvenile court

but we are not bound by them. Grounds for termination must be proven by clear

and convincing evidence.      Our primary concern is the best interests of the

child[ren].” In re J.E., 723 N.W.2d 793, 798 (Iowa 2006) (citations omitted).

      We use a three-step process to review the termination of a parent’s rights.

In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). First, we determine whether a

ground for termination under section 232.116(1) has been established. See id. at

472–73. If a ground for termination has been established, then we consider

“whether the best-interest framework as laid out in section 232.116(2) supports the

termination of parental rights.” Id. at 473 (citation omitted). Then we consider

“whether any exceptions in section 232.116(3) apply to preclude termination of



1 The juvenile court also terminated M.T.’s father’s parental rights. He does not
appeal. So our subsequent references to the father refer only to A.B.’s father.
2 To the extent to mother attempts to challenge the reasonable-efforts mandate,

we find her argument not sufficiently developed for our review. See In re B.T., No.
20-0768, 2020 WL 4812662, at *2 n.2 (Iowa Ct. App. Aug. 19, 2020); In re K.M.,
No. 19-1637, 2020 WL 110408, at *3 n.6 (Iowa Ct. App. Jan. 9, 2020); In re O.B.,
No. 18-1971, 2019 WL 1294456, at *2 (Iowa Ct. App. Mar. 20, 2019).
                                          3

parental rights.” Id. (quoting In re M.W., 876 N.W.2d 212, 220 (Iowa 2016)).

“However, if a parent does not challenge a step in our analysis, we need not

address it.” In re J.P., No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9,

2020). “Finally, we consider any additional arguments raised by the parents.”

K.M., 2020 WL 110408, at *1.

II. Discussion

       A. Statutory Grounds

       Both parents challenge the statutory grounds authorizing termination. The

juvenile court authorized termination of the mother’s rights pursuant to Iowa Code

section 232.116(1)(f), (g), and (l) (2020).    When, as here, the juvenile court

terminates on multiple statutory grounds, we may affirm on any ground supported

by the record. See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). So we focus on

section 232.116(1)(f) as to the mother. The court also authorized termination of

the father’s rights pursuant to section 232.116(1)(f).

       Section 232.116(1)(f) authorizes termination when:

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

       Both parents only challenge the fourth element: whether their respective

children could safely be returned to their care. Upon de novo review of the record,
                                          4


we find the children could not be returned to the mother’s care and A.B. could not

be returned to the father’s care.

       We first address the mother. The mother struggles with methamphetamine

use. She admitted to methamphetamine use about forty-two days prior to the

termination hearing. Moreover, the mother has missed all drug testing since March

20, 2020, even though “[s]he has continued to be called twice a week.” “We

presume these missed drug tests would have resulted in positive tests.” In re I.J.,

No. 20-0036, 2020 WL 1550702, at *2 (Iowa Ct. App. Apr. 1, 2020); accord In re

D.G., No. 20-0587, 2020 WL 4499773, at *4 (Iowa Ct. App. Aug. 5, 2020); In re

L.B., No. 17-1439, 2017 WL 6027747, at *2 (Iowa Ct. App. Nov. 22, 2017); In re

C.W., No. 14-1501, 2014 WL 5865351, at *2 (Iowa Ct. App. Nov. 13, 2014) (“She

has missed several drug screens, which are thus presumed ‘dirty,’ i.e., they would

have been positive for illegal substances.”). And “[a] parent’s methamphetamine

use, in itself, creates a dangerous environment for children.”     J.P., 2020 WL

110425, at *2. Moreover, the mother admitted to consistent marijuana use as a

form of pain management and described herself as “stuck” on prescription opioids.

And she has not consistently attended substance-abuse treatment in recent

months; she missed or cancelled nine of fourteen appointments between April and

June. Because we believe the mother’s drug use is likely to continue in the future,

we conclude the children could not be safely returned to her care. See In re L.B.,

No. 18-1017, 2018 WL 3650370, at *1 (Iowa Ct. App. Aug. 1, 2018) (collecting

cases affirming termination of a parent’s parental rights when the parent has a

history of unresolved substance abuse).
                                         5


       With respect to the father, he contends A.B. can be returned to his care in

Texas, where he shares a house with his boss. But we conclude otherwise. We

have concerns about his mental health. He admits he was hospitalized in March

2019 to address his mental health. But he refuses to share any information about

his mental health beyond his past attendance at mental-health appointments. So

we are left in the dark as to mental-health conditions and needs. And he admits

he is not currently engaged in mental-health services. This is concerning because

he has made statements to providers that suggest he is untethered to reality. For

example, he claimed he owned Google, designed Google’s software, and

designed the software used by care providers and added in his own notes to his

casefile. He also claimed to be a government spy and told a care provider the

court system works for him because he owns companies that provide technology

to the court system. Nothing in the record suggests there is a factual basis for

these assertions.3

       We also have concerns about the father’s temper. A social worker testified

it is difficult to communicate with the father because “he usually becomes very

angry, will call the worker lots of nasty names, [and] talk about things unrelated to

the case.”   And parents must be able to control their emotions enough to

communicate effectively with others regarding their children. See In re O.N., No.

17-0918, 2017 WL 3525324, at *3 (Iowa Ct. App. Aug. 16, 2017) (finding a mother’s


3 We recognize the father denied making these assertions at the termination
hearing. But the juvenile court made an implicit credibility finding rejecting his
denial when it stated in the termination order that the father “has made bizarre
representations of his computer and technical abilities.” We defer to the juvenile
court’s credibility findings. See In re A.M., 84 N.W.2d 100, 110 (Iowa 2014) (noting
we give weight to the juvenile court’s credibility determinations).
                                          6


inability to control her emotions and anger when interacting with care providers

supported termination of her parental rights). Moreover, when the parents were in

a relationship, the mother reported incidents where the father subjected her to

emotional and physical abuse. Finally, M.T. reported the father “told her she killed

her [half] brother” after the parents’ youngest child died of sudden infant death

syndrome.

       Given our concerns about the father’s mental health and temper and his

lack of mental-health treatment, we conclude A.B. could not be returned to his

care. See In re K.S., No. 18-1759, 2018 WL 6705523, at *1–2 (Iowa Ct. App. Dec.

18, 2018) (finding a mother’s unaddressed mental-health conditions and inability

to regulate her emotions prevented reunification).

       So a statutory ground authorizing termination is satisfied as to both parents,

and our first step in our analysis is complete. We move to our next step.

       B. Best Interests

       Next, we consider whether termination is in the children’s best interests.

Only the mother challenges the best-interest determination.         So we limit our

discussion to whether terminating her rights is in the children’s best interests.

       In considering the best interests of children, we “give primary consideration

to the child[ren]’s safety, to the best placement for furthering the long-term

nurturing and growth of the child[ren], and to the physical, mental, and emotional

condition and needs of the child[ren].” P.L., 778 N.W.2d at 40 (quoting Iowa Code

§ 232.116(2)).    “It is well-settled law that we cannot deprive [children] of

permanency after the State has proved a ground for termination under section
                                          7


232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child[ren].” Id. at 41.

       The mother notes the children already lost their younger sibling when he

died suddenly and argues “termination would cause further grief” because the

children would also lose their mother. But a social worker testified the children’s

bond with the mother is minimal. Conversely, the worker testified the children are

“very bonded to the foster parents,” who also cared for them during a prior child-

in-need-of-assistance (CINA) case. So we do not believe termination will be as

difficult for the children as the mother anticipates. These children need and

deserve permanency, which can be achieved through termination.

       C. Exceptions to Termination

       We complete our three-step analysis by considering if section 232.116(3)

should be applied to preclude termination. “[T]he parent resisting termination

bears the burden to establish an exception to termination” under section

232.116(3). A.S., 906 N.W.2d at 476. But neither parent argues we should apply

any exception to termination, so we will not consider any exceptions.

       D. Additional Time

       Finally, we consider the parents’ arguments that the juvenile court should

have given them additional time to work toward reunification. The juvenile court

may defer termination for a period of six months if it is able to “enumerate the

specific factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child[ren] from the

child[ren]’s home will no longer exist at the end of the additional six-month period.”

Iowa Code § 232.104(2)(b).
                                          8


         The mother argues she should be given additional time because the

COVID-19 pandemic necessarily impacted the services provided and created a

unique stressor for her.      We disagree.    When discussing the impact of the

Coronavirus pandemic on parents, we recently said, “Life is unpredictable.

Parents must adapt to unplanned situations and overcome unexpected

challenges. We will not delay permanency for the children simply because of

unexpected changes in services offered to the mother.” In re E.A., No. 20-0849,

2020 WL 4498164, at *2 (Iowa Ct. App. Aug. 5, 2020). That mantra holds true on

the facts of this case. And like in E.A., we note this case began back in 2018 well

before the pandemic impacted services.4 See id. Additionally, the mother also

received extensive services through Family Treatment Court since 2018, but she

was discharged for non-compliance in 2020. During that time, the mother made

little headway toward reunification. “This is not a parent whose hard work placed

her on the threshold of reunification only to be thwarted by a once-in-a-lifetime

event. This is a parent who was given ample time to gain the skills necessary for

reunification but simply failed to progress, pandemic or no pandemic.” Id. So we

do not give the mother additional time to work toward reunification.

         For his part, the father argues he is on an upward trajectory and additional

time would allow for providers in Texas to complete an Interstate Compact on the

Placement of Children (ICPC) study to establish his home is safe. We do not share

the father’s optimistic view of his trajectory given his lack of mental-health

treatment. So even if an ICPC study established the father’s physical home (and



4   We also note this case opened just a few months after a prior CINA case closed.
                                        9


roommate) posed no risk of harm to A.B., we do not believe he would be able to

adequately care for A.B. in the near future. So we do not grant him any additional

time.

III. Conclusion

        Statutory grounds authorize termination with respect to both parents.

Termination of the mother’s rights is in the children’s best interests. And neither

parent should be given additional time to work toward reunification.

        AFFIRMED ON BOTH APPEALS.